Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) present have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki  [US PGPUB 20150188007] in view of Lin [US PGPUB 20170323873] (hereinafter Lin).

Regarding claim 1, Mochizuki teaches an optoelectronic semiconductor body with
- a layer stack with:
- a device (3, Para 124) emit electromagnetic radiation (Para 124) and which comprises a main extension plane (left-right plane of depicted Fig. 2C), wherein
- the device comprises side walls which extend transversely to the main extension plane of the device (Fig. 2C),
- the side walls are covered at least in places with a cover layer (sealing agent 7, Fig. 2, Para 212) which is formed with at least one semiconductor material (Para 15), and
- a covalent bonds exist between a material of the side walls and a material of the cover layer (Para 52).
Mochizuki does not specifically teach an optoelectronic semiconductor body with
- a layer stack with:
- an active region, wherein
- the layer stack comprises side walls which extend transversely to the main extension plane of the active region,
- the side walls comprise an inhomogeneous shape.
Referring to the invention of Lin, Lin teaches optoelectronic semiconductor body 120 (Para 49), could be of various structures, wherein in the structure of Fig. 6, the optoelectronic semiconductor body is 
- a layer stack (120, Fig. 6) with:
- an active region (124, Para 51), wherein
- the layer stack comprises side walls which extend transversely to the main extension plane of the active region (Fig. 6),
- the side walls comprise an inhomogeneous shape (Fig. 6).
In view of such teaching by Lin, it would have been obvious to a person having ordinary skills in the art to have the device of Mochizuki comprise the teachings of Lin based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki  [US PGPUB 20150188007] in view of Kondo [US PGPUB 20170077352] (hereinafter Kondo).

Regarding claim 23, Mochizuki teaches an optoelectronic semiconductor body with
- a layer stack with:
- a device (3, Para 124) emit electromagnetic radiation (Para 124) and which comprises a main extension plane (left-right plane of depicted Fig. 2C), wherein
- the device comprises side walls which extend transversely to the main extension plane of the device (Fig. 2C),
- the side walls are covered at least in places with a cover layer (sealing agent 7, Fig. 2, Para 212) which is formed with at least one semiconductor material (Para 15), and
- a covalent bonds exist between a material of the side walls and a material of the cover layer (Para 52).
Mochizuki does not specifically teach an optoelectronic semiconductor body with
- a layer stack with:
- an active region, wherein
- the layer stack comprises side walls which extend transversely to the main extension plane of the active region,
- the side walls comprise an inhomogeneous shape, and
- the side walls are etched more in the region of the active region than in other regions
Referring to the invention of Kondo, Kondo teaches optoelectronic semiconductor body 13 could be of various structures, wherein in the structure of Fig. 4, the optoelectronic semiconductor body is 
- a layer stack (13, Fig. 4) with:
- an active region (13b, Para 50), wherein
- the layer stack comprises side walls which extend transversely to the main extension plane of the active region (Fig. 4),
- the side walls comprise an inhomogeneous shape (Fig. 4), and
- the side walls are etched more in the region of the active region than in other regions (Para 51, Fig. 4-6 –it should be noted that the present claim is drawn to a device, thus, the process of making does not carry patentably unless the process bears a structure impact).
In view of such teaching by Kondo, it would have been obvious to a person having ordinary skills in the art to have the device of Mochizuki comprise the teachings of Kondo based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143).



Claim(s) 1-4, 9-11, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Cooper et al. (U.S. Patent No. 5,242,857 A) in view of Leobandung (US PPGUB 20170365692).

Regarding claim 1, Asano discloses an optoelectronic semiconductor body with:
a layer stack (FIG. 1: 2/3/4, see col. 5, line 22-25) with:
	an active region which is configured to emit electromagnetic radiation and which comprises a main extension plane (FIG. 1: 3, see col. 5, line 24), wherein
the layer stack comprises side walls which extend transversely to the main extension plane of the active region (FIG. 1: sidewalls of 2/3/4),
the sidewalls are covered at least in places with a cover layer which is formed with at least one semiconductor material (FIG. 1: 6/7, see col. 5, lines 60-61), and 
Asano does not explicitly disclose the side walls comprise an inhomogeneous shape, and 
a covalent bonds exist between a material of the side walls and a material of the cover layer.
However, in view of the III-V material of layers 2-7, a person having ordinary skills in the art will find it obvious to epitaxially grow the AlGaInP material of layers 6/7 on the InGaAsP and InGaP material of layers 3 and 2/4 respectively (Leobandung, Para 62 –where these material layers are well known in the art to be formed via an epitaxial process, and wherein the epitaxial growth would result in an epitaxial bonding between the layers.).
In view of such teaching by Leobandung, it would have been obvious to a person having ordinary skills in the art to have the device of Asano comprise the teachings of based on Leobandung based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
Cooper discloses the side walls comprise an inhomogeneous shape (FIG. 1: side walls of 2/3/4, see col. 6, line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the side wall profile of Cooper to the teachings of Asano so as to define a particular crystal plane of the each layer in the layer stack along the side wall for growth of the cover layer (see col. 6, lines 15-19). See also, the side wall profile of 2/3/4 in FIG. 6 and col. 10, lines 5-15. 

Regarding claim 2, Asano discloses the layer stack comprises a p-doped region (FIG. 1: 4, see col. 5, line 25) and an n-doped region (FIG. 1: 2, see col. 5, line 21), wherein the active region is arranged in the stack direction between the p-doped region and the n-doped region (FIG. 1: 3 arranged between 2 and 4).

Regarding claim 3, Asano discloses the cover layer completely covers the active region on the sidewalls (FIG. 1: 6/7 completely cover sidewalls of 3).

Regarding claim 4, Asano, as previously modified by Cooper, discloses at least one of the sidewalls encloses an angle of 90 degrees or less with the main extension plane of the active region (FIG. 1: sidewalls of 4) and/or at least one of the side walls encloses an angle grater than 90 degrees with the main extension plane of the active region (FIG. 1: sidewall of 2 directly below 3).

Regarding claim 9, Asano discloses an upper surface of the layer stack is free of the cover layer (FIG. 1: 6/7 not disposed on top of 4).

Regarding claim 10, Asano discloses the side walls are free of traces of a separation process (Examiner notes that the limitation defines the invention in negative terms, as in by what is not present rather than by affirmatively asserting what the invention is. As such, under the broadest reasonable interpretation, the limitation is interpreted as 

Regarding claim 11, the limitation “the optoelectronic semiconductor body is an electrically pumpable emitter or “the optoelectronic semiconductor body is an optically pumpable emitter” refers to the manner in which the device is operated rather than structurally distinguishing the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case Asano teaches all of the structural limitations of the claim, thus the manner of operating the device as an electrically pumpable emitter or optically pumpable emitter does not distinguish the claim over the Asano device. As such, Asano anticipates the claim.

Regarding claim 15, Asano discloses method for producing an optoelectronic semiconductor body comprising: 
growing a layer stack with an active region which is configured to emit electromagnetic radiation and which comprises a main extension plane (FIG. 1: 2/3/4, see col. 5, lines 22-25; main extension plane being the plane representing the upper surface of the stack);
the layer stack comprising at least in the region of the active region, side walls which extend transversely to the main extension plane of the active region (FIG. 1: sidewalls of 2/3/4); and
a cover layer at least in places on the side walls of the layer stack (FIG. 1: 6/7, see col. 5, lines 51-61), wherein
the cover layer is formed with at least one semiconductor material (see col. 5, line 51 and col. 5, line 61), and
the sidewalls comprise a curved or inhomogeneous or not straight shape (FIG. 1: shape of sidewalls of 2/3/4).
Asano is silent in regard to etching the layer stack, and growing the cover layer, and 
a covalent bonds exist between a material of the side walls and a material of the cover layer.
However, in view of the III-V material of layers 2-7, a person having ordinary skills in the art will find it obvious to epitaxially grow the AlGaInP material of layers 6/7 on the InGaAsP and InGaP material of layers 3 and 2/4 respectively (Leobandung, Para 62 –where these material layers are well known in the art to be formed via an epitaxial process, and wherein the epitaxial growth would result in an epitaxial bonding between the layers.).
Cooper discloses etching the layer stack (FIG. 3a-d, see col. 7, line 15), and growing the cover layer (FIG. 3e: 5/6/7, see col. 8, line 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Cooper to the teachings of Asano so as to define a particular crystal plane as the side wall of the layer stack (see col. 7, line 33) and to closely control the growth of the cover (see col. 4, line 40).

Regarding claim 16, Asano discloses the layer stack comprises a p-doped region (FIG. 1: 4, see col. 5, line 25) and an n-doped region (FIG. 1: 2, see col. 5, line 21), wherein the active region is arranged in the stack direction between the p-doped region and the n-doped region (FIG. 1: 3 arranged between 2 and 4).

Regarding claim 17, Asano, as previously modified by Cooper, discloses a masking layer is applied to the layer stack prior to etching the layer stack (FIG. 3a: 18, see col. 7, line 7).

Regarding claim 18, Asano discloses the cover layer is removed from an upper surface of the layer stack (FIG. 1: 6/7 not disposed on top of 4).

Regarding claim 19, Asano discloses the optoelectronic semiconductor chip is separated through the cover layer after growing the cover layer (see FIG. 6).

Regarding claim 20, Asano, as previously modified by Cooper discloses the cover layer is grown by means of metalorganic chemical vapor phase epitaxy (see col. 8, line 39).

Regarding claim 21, Asano, as previously modified by Cooper discloses the sidewalls each comprise at least one bulge and at least one recess (see Cooper FIG. 1: bulge at sidewalls of 3 bordered by recesses).

Regarding claim 22, Asano, as previously modified by Cooper, discloses the p-doped region and the n-doped region are etched more strongly than the active region (see Cooper FIG. 1) or the active region is more strongly etched than the p-doped region and the n-doped region (see Cooper FIG. 6).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Cooper et al. (U.S. Patent No. 5,242,857 A) as applied to claim 1 above, and further in view of Grandusky et al. (U.S. Pub. No. 2018/0331253 A1).

Regarding claim 6, Asano discloses a preference for lattice matching between materials in the device (see col. 10, line 28), but is silent in regard to a lattice mismatch percentage between the cover layer and the material of the layer stack. 
Bour discloses a material of the cover layer and the material of a layer stack are lattice-matched (FIG. 5E: 502, see paragraph 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bour to the teachings of Asano so as to minimize defects and mitigate surface recombination at the sidewalls (see paragraph 0064).
Examiner notes that under the broadest reasonable interpretation, “mismatch” and “match” have opposite meanings – as in where two structures are “matched” they are not mismatched. Thus, where two things are said to match, they can be said to have 0% mismatch under the BRI. As such, a cover layer that is formed to “match the lattice structure” of the layer stack can be interpreted to mean a mismatch of 0%, especially in the case where, as here, the prior art references are both indicating a preference for matching (trying to get the mismatch as minimal as possible). However, Examiner further references paragraphs 0021 and 0036 of Grandusky, which provide evidence as to how one of ordinary skill in the art would interpret the term lattice-matched. In paragraph 0036, Grandusky indicates that the phrase “substantially lattice-matched” indicates less than 5% deviation. Paragraph 0021 further indicates that the uncertainty therein is attributable to the “substantially” portion of the phrase. As such, one of ordinary skill in the art would understand two layers that are lattice matched would have a deviation of substantially 0%.
Thus, under the broadest reasonable interpretation, Asano as modified by Bour discloses a lattice mismatch between the material of the cover layer and the material of the layer stack is less than 1%.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Cooper et al. (U.S. Patent No. 5,242,857 A) as applied to claim 1 above, and further in view of Karnutsch et al. (U.S. Patent No. 7,195,991 B2).

Regarding claim 7, Asano discloses a material of the layer stack has a bandgap of 1.6 eV (see col. 5, line 47), and further discloses that a material of the cover layer is AlGaInP (see col. 5, lines 51-54). While Asano does not explicitly disclose the bandgap of this material, the language claims the structure int terms of a property or characteristic of the material of the structure – as in, the claim is related to the bandgap of the cover layer, which is a property or characteristic that is inherent to the material of the cover layer.
In this case, the material taught by Asano, AlGaInP inherently has a bandgap higher than 1.6 eV (see Karnutsch, col. 1, lines 38-39, teaching that the bandgap of AlGaInP ranges from 1.9 – 2.2eV). As such, the limitation that “the band gap of the material of the cover layer is larger than the band gap of the material of the layer stack” is anticipated by Asano, under the broadest reasonable interpretation (see also discussion of the BRI of this limitation in the indefiniteness rejections set forth above).
Examiner further notes that where applicant claims a product in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function, property, or characteristic is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d, 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). As this is a case where Asano differs from the claim only in that the bandgap of AlGaInP is not explicitly disclosed, concurrent rejections are appropriate.
As such, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Karnutsch to the teachings of Asano and arrive at the claim 7 limitation by utilizing the specific AlGaInP material taught by Karnutsch as the AlGaInP material of the cover layer. The reasoning being that the selection of a known material (AlGaInP having a specific bandgap) for its intended use (as a semiconducting layer in a light-emitting device) supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP § 2144.07.
Furthermore it would have been obvious to optimize the bandgap of AlGaInP, from the teachings of Karnutsch noting the general conditions of the bandgap and its optical effects, and arrive at a bandgap that meets the claim 7 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Cooper et al. (U.S. Patent No. 5,242,857 A) as applied to claim 1 above, and further in view of Choe et al. (U.S. Patent No. 8,928,004 B2).

Regarding claim 13, Asano discloses the layer stack is arranged on a substrate (FIG.  1: 1, see col. 5, line 30).
Asano, as previously modified by Cooper discloses the angled nature of the side walls, but does not explicitly disclose at least one of the side walls encloses an angle greater than 0° and at most 30° with a crystal direction of the substrate in a plane which is parallel to the main extension plane of the active region.
Choe discloses at least one of the side walls encloses an angle greater than 0° and at most 35° with a crystal direction of the substrate in a plane which is parallel to the main extension plane of the active region (FIG. 5(b), see col. 19, line 36). It would have been obvious to one of ordinary skill to apply the teachings of Choe to the teachings of Asano such that the side wall is arranged at an angle to a crystal direction of the substrate so as to improve crystallinity and surface flatness of the layers in the layer stack (see col. 19, lines 42-44). 
Additionally it would have been obvious from the teachings of Choe, which teaches a range of angles that overlaps Applicant’s claimed range of angles, to form the sidewalls such that they meet the claim 13 limitation. The rationale being that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).




Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 7,274,720 B2) in view of Cooper et al. (U.S. Patent No. 5,242,857 A) as applied to claim 1 above, and further in view of Hamster et al. (U.S. Patent No. 6,775,308 B2).

Regarding claim 14, Asano is silent in regard to a plurality of bodies arranged in a two-dimensional arrangement.
Hamster discloses a plurality of optoelectronic semiconductor bodies arranged in a two-dimensional arrangement (FIG. 3: 304, see col. 3, line 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hamster to the teachings of Asano so as to create a controllable wavelength source (see col. 2, lines 33-38).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819